SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 201 5 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 58-1954497 (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐Accelerated Filer ☐Non-accelerated Filer ☐Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Outstanding at May4, 2015 Common Stock, $.001 Par Value 11,505,141 shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Consolidated Condensed Financial Statements (Unaudited) Consolidated Balance Sheets - March 31, 2015 and December 31, 2014 1 Consolidated Statements of Operations -Three Months Ended March 31, 2015 and 2014 3 Consolidated Statements of Comprehensive Loss -Three Months Ended March 31, 2015 and 2014 4 Consolidated Statements of Stockholders’ Equity -Three Months Ended March 31, 2015 5 Consolidated Statements of Cash Flows -Three Months Ended March 31, 2015 and 2014 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 6. Exhibits 29 i PART I - FINANCIAL INFORMATION Item 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets (Unaudited) March 31, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) ASSETS Current assets: Cash $ 1,128 $ 3,680 Restricted cash 152 85 Accounts receivable, net of allowance for doubtful accounts of $2,135 and $2,170, respectively 8,573 8,272 Unbilled receivables - current 7,169 7,177 Inventories 414 498 Prepaid and other assets 3,259 3,010 Deferred tax asset - current 385 385 Current assets related to discontinued operations 18 20 Total current assets 21,098 23,127 Property and equipment: Buildings and land 19,702 19,863 Equipment 36,064 35,933 Vehicles 403 403 Leasehold improvements 11,613 11,613 Office furniture and equipment 1,819 1,799 Construction-in-progress 306 336 69,907 69,947 Less accumulated depreciation and amortization ) ) Net property and equipment 21,945 22,824 Property and equipment related to discontinued operations 681 681 Intangibles and other long term assets: Permits 16,728 16,709 Other intangible assets - net 2,329 2,435 Unbilled receivables – non-current 451 273 Finite risk sinking fund 21,341 21,334 Other assets 1,215 1,253 Total assets $ 85,788 $ 88,636 The accompanying notes are an integral part of these consolidated financial statements. 1 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued (Unaudited) March 31, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 5,800 $ 5,350 Accrued expenses 4,583 4,540 Disposal/transportation accrual 1,941 1,737 Deferred revenue 3,049 4,873 Current liabilities related to discontinued operations 2,127 2,137 Current portion of long-term debt 2,309 2,319 Current portion of long-term debt - related party 1,414 1,414 Total current liabilities 21,223 22,370 Accrued closure costs 5,293 5,508 Other long-term liabilities 818 803 Deferred tax liabilities 5,427 5,391 Long-term liabilities related to discontinued operations 590 590 Long-term debt, less current portion 7,658 6,690 Long-term debt, less current portion - related party 596 949 Total long-term liabilities 20,382 19,931 Total liabilities 41,605 42,301 Commitments and Contingencies (Note 8) Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $818 and $803, respectively 1,285 1,285 Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 shares authorized ; 11,493,817 and 11,476,485 shares issued, respectively; 11,486,175 and 11,468,843 shares outstanding, respectively 11 11 Additional paid-in capital 103,871 103,765 Accumulated deficit ) ) Accumulated other comprehensive (loss) income ) 11 Less Common Stock in treasury, at cost; 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 41,894 43,941 Non-controlling interest 1,004 1,109 Total stockholders' equity 42,898 45,050 Total liabilities and stockholders' equity $ 85,788 $ 88,636 The accompanying notes are an integral part of these consolidated financial statements. 2 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 13,600 $ 10,544 Cost of goods sold 12,122 10,450 Gross profit 1,478 94 Selling, general and administrative expenses 2,871 3,212 Research and development 404 371 Loss from operations ) ) Other income (expense): Interest income 8 7 Interest expense ) ) Interest expense-financing fees ) ) Foreign currency loss (5 ) — Other — 7 Loss from continuing operations before taxes ) ) Income tax expense 36 30 Loss from continuing operations, net of taxes ) ) Loss from discontinued operations, net of taxes ) ) Net loss ) ) Net loss attributable to non-controlling interest ) — Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Net loss per common share attributable to Pema-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ ) $ ) Discontinued operations ) ) Net loss per common share $ ) $ ) Number of common shares used in computing net loss per share: Basic 11,486 11,419 Diluted 11,486 11,419 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended March 31, (Amounts in Thousands) Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation loss ) ) Total other comprehensive loss ) ) Comprehensive loss ) ) Comprehensive loss attributable to non-controlling interest ) — Comprehensive loss attributable to Perma-Fix Environmental Services, Inc. stockholders $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PERMA-FIX ENVIRONMENTAL SERVICES, INC Consolidated Statement of Stockholders’ Equity For the three months ended March 31, 2015 (Unaudited) (Amounts in thousands, Common Stock Additional Paid-In Common Stock Held Accumulated Other Comprehensive Income Non-controlling Interest in Accumulated Total Stockholders' except for share amounts) Shares Amount Capital In Treasury (Loss) Subsidiary Deficit Equity Balance at December 31, 2014 $ 11 $ 103,765 $ ) $ 11 $ 1,109 $ ) $ 45,050 Net loss — ) ) ) Foreign currency translation — ) — — ) Perma-Fix Medical S.A. (proceeds from stock subscription receivables) — 67 — 67 Issuance of Common Stock upon exercise of options — 3 — 3 Issuance of Common Stock for services — 70 — 70 Stock-Based Compensation — — 33 — 33 Balance at March 31, 2015 $ 11 $ 103,871 $ ) $ ) $ 1,004 $ ) $ 42,898 The accompanying notes are an integral part of these consolidated financial statements. 5 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (Amounts in Thousands) Cash flows from operating activities: Net loss $ ) $ ) Less: loss from discontinued operations, net of taxes ) ) Loss from continuing operations, net of taxes ) ) Adjustments to reconcile loss from continuing operations to cash used in operating activities : Depreciation and amortization 966 1,211 Amortization of debt discount 22 21 Deferred tax expense 36 30 Benefit for bad debt and other reserves ) (9 ) Issuance of common stock for services 70 64 Stock-based compensation 33 ) Changes in operating assets and liabilities of continuing operations Accounts receivable ) 534 Unbilled receivables ) ) Prepaid expenses, inventories and other assets (4 ) 181 Accounts payable, accrued expenses and unearned revenue ) 103 Cash used in continuing operations ) ) Cash (used in) provided by discontinued operations ) 861 Cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment, net ) ) Payment to finite risk sinking fund (7 ) (7 ) Cash used in investing activities ) ) Cash flows from financing activities: Repayments of revolving credit borrowings ) ) Borrowing on revolving credit 15,808 16,286 Proceeds from issuance of common stock 3 — Principal repayments of long term debt ) ) Principal repayments of long term debt - related party ) — Cash provided by financing activities of continuing operations 586 1,415 Principal repayments of long term debt for discontinued operations — (9 ) Cash provided by financing activities 586 1,406 Effect of exchange rate changes in cash ) — Decrease in cash ) ) Cash at beginning of period 3,680 333 Cash at end of period $ 1,128 $ 39 Supplemental disclosure: Interest paid $ 132 $ 144 Income taxes paid 10 18 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Notes to Consolidated Condensed Financial Statements March 31, 2015 (Unaudited) Reference is made herein to the notes to consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2014. 1. Basis of Presentation The consolidated condensed financial statements included herein have been prepared by the Company (which may be referred to as we, us or our), without an audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“the Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading. Further, the consolidated condensed financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. The results of operations for the three months ended March 31, 2015 are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2015. The Company suggests that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2014. Reclassification Certain prior year amounts have been reclassified to conform with the current year presentation. 2. Summary of Significant Accounting Policies Our accounting policies are as set forth in the notes to the December 31, 2014 consolidated financial statements referred to above. Recently Issued Accounting Standards – Not Yet Adopted In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2014-09, “Revenue from Contracts with Customers (Topic 606).” ASU 2014-09 provides a single, comprehensive revenue recognition model for all contracts with customers. The revenue guidance contains principles that an entity will apply to determine the measurement of revenue and timing of when it is recognized. The underlying principle is that an entity will recognize revenue to depict the transfer of goods or services to customers at an amount that the entity expects to be entitled to in exchange for those goods or services. On April 1, 2015, the FASB proposed deferring the effective date of ASU 2014-09 by one year to December 15, 2017 for annual reporting periods beginning after that date. The FASB also proposed permitting early adoption of the standard, but not before the original effective date of December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In June 2014, the FASB issued ASU 2014-12, “Compensation Stock – Compensation (Topic 718).” ASU 2014-12 applies to all reporting entities that grant their employees share-based payments in which the terms of the award provide that a performance target that affects vesting could be achieved after the requisite service period. It requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition and follows existing accounting guidance for the treatment of performance conditions. The standard is effective for annual periods and interim periods within those annual periods beginning after December 15, 2015, with early adoption permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 7 In August 2014, the FASB issued ASU No. 2014-15, “Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern.” ASU 2014-15 requires management to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosure in certain circumstances. The new standard will be effective for all entities in the first annual period ending after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In November 2014, the FASB issued ASU, 2014-16, “Determining Whether the Host Contract in a Hybrid Financial Instrument Issued in the Form of a Share Is More Akin to Debt or to Equity.” ASU 2014-06 clarifies how current guidance should be interpreted in evaluating the economic characteristics and risks of a host contract in a hybrid financial instrument that is issued in the form of a share. Specifically, the amendments clarify that an entity should consider all relevant terms and features, including the embedded derivative feature being evaluated for bifurcation, in evaluating the nature of a host contract. The ASU is effective for fiscal years and interim periods beginning after December 15, 2015. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In January 2015, the FASB issued ASU 2015-01, “Income Statement-Extraordinary and Unusual Items.” ASU 2015-01 eliminates from GAAP the concept of extraordinary items. ASU 2015-01 is effective for annual reporting periods and interim periods, within those annual periods beginning after December 15, 2015.The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In February 2015, the FASB issued Accounting Standards Update No. 2015-02, "Consolidation (Topic 810): Amendments to the Consolidation Analysis.” ASU 2015-02 changes the analysis that a reporting entity must perform to determine whether it should consolidate certain types of legal entities. ASU 2015-02 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2015. Early adoption is permitted, including adoption in an interim period. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In April 2015, the FASB issued ASU No. 2015-03, "Simplifying the Presentation of Debt Issuance Costs." ASU 2015-03 amends existing guidance to require the presentation of debt issuance costs in the balance sheet as a deduction from the carrying amount of the related debt liability instead of a deferred charge. It is effective for annual reporting periods beginning after December 15, 2015, but early adoption is permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 3. Intangible Assets The following table summarizes information relating to the Company’s definite-lived intangible assets: March 31, 2015 December 31, 2014 Useful Gross Net Gross Net Lives Carrying Accumulated Carrying Carrying Accumulated Carrying (amount in thousands) (Years) Amount Amortization Amount Amount Amortization Amount Intangibles Patent 8-18 $ 512 $ ) $ 335 $ 512 $ ) $ 344 Software 3 382 ) 43 375 ) 56 Customer relationships 12 3,370 ) 1,951 3,370 ) 2,035 Permit 10 545 ) 213 545 ) 227 Total $ 4,809 $ ) $ 2,542 $ 4,802 $ ) $ 2,662 The intangible assets noted above are amortized on a straight-line basis over their useful lives with the exception of customer relationships which were being amortized using an accelerated method. The Company has only one definite-lived permit that is subject to amortization. 8 The following table summarizes the expected amortization over the next five years for our definite-lived intangible assets: Amount Year (In thousands) 2015 (remaining) $ 376 425 391 361 280 $ 1,833 Amortization expenses relating to the definite-lived intangible assets as discussed above were $127,000 and $176,000 for the three months ended March 31, 2015 and 2014, respectively. 4. Capital Stock, Stock Plans and Stock Based Compensation The Company has certain stock option plans under which it awards incentive and non-qualified stock options to employees, officers, and outside directors. No stock options were granted during the first quarter of 2015 or 2014. As of March 31, 2015, the Company had an aggregate of 55,000 employee stock options outstanding (from the 2010 Stock Option Plans), of which none are vested. The weighted average exercise price of the 55,000 outstanding employee stock options is $5.00 with a remaining weighted contractual life of 5.3 years. Additionally, we had an aggregate of 167,766 outstanding director stock options (from the 2003 Outside Directors Stock Plans), of which all are vested. The weighted average exercise price of the 167,766 outstanding and fully vested director stock options is $8.84 with a remaining weighted contractual life of 4.9 years. The summary of the Company’s total Stock Option Plans as of March 31, 2015, as compared to March 31, 2014, and changes during the periods then ended, are presented below. The Company’s Plans consist of the 2010 and 2004 Stock Option Plans, and the 2003 Outside Directors Stock Plans (“2003 Plan”): Weighted Average Weighted Remaining Aggregate Average Contractual Intrinsic Shares Exercise Price Term (years) Value Options outstanding January 1, 2015 239,023 $ 7.81 Granted — — Exercised ) 2.79 $ 2,043 Forfeited/expired ) 7.10 Options outstanding end of period (1) 222,766 7.89 5.0 $ 22,616 Options exercisable at March 31, 2015(1) 167,766 $ 8.84 4.9 $ 22,616 Options vested and expected to be vested at March 31, 2015 213,966 $ 8.01 5.0 $ 22,616 9 Weighted Average Weighted Remaining Aggregate Average Contractual Intrinsic Shares Exercise Price Term (years) Value Options outstanding January 1, 2014 362,800 $ 9.53 Granted — — Exercised — — $ — Forfeited/expired ) 8.17 Options outstanding end of period (1) 340,800 9.62 2.7 $ 47,790 Options exercisable at March 31, 2014(1) 334,800 $ 9.73 2.6 $ 37,710 Options vested and expected to be vested at March 31, 2014 340,800 $ 9.62 2.7 $ 47,790 (1) Options with exercise prices ranging from $2.79 to $14.75 The Company estimates the fair value of stock options using the Black-Scholes valuation model. Assumptions used to estimate the fair value of stock options granted include the exercise price of the award, the expected term, the expected volatility of the Company’s stock over the option’s expected term, the risk-free interest rate over the option’s expected term, and the expected annual dividend yield. The following table summarizes stock-based compensation recognized for the three months ended March 31, 2015 and 2014 for our employee and director stock options. Three Months Ended Stock Options March 31, Employee Stock Options $ 13,000 $ ) Director Stock Options 20,000 21,000 Total $ 33,000 $ ) The Company recognized stock-based compensation expense using a straight-line amortization method over the requisite service period, which is the vesting period of the stock option grant. Accounting Standards Codification (“ASC”) 718, “Compensation – Stock Compensation” requires forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. The Company has generally estimated forfeiture rates based on historical trends of actual forfeitures. When actual forfeitures vary from our estimates, the Company recognizes the difference in compensation expense in the period the actual forfeitures occur or when options vest. The total stock-based compensation expense for the three months ended March 31, 2014 included a reduction in expense of approximately $54,000 resulting from the forfeiture of options by Mr. Jim Blankenhorn, our Chief Operating Officer (“COO”), who voluntarily resigned from the Company effective March 28, 2014. The COO was granted an option from the Company’s 2010 Stock Option Plan on July 25, 2011, to purchase up to 60,000 shares of the Company’s Common Stock at $7.85 per share. The options had a six year contractual term with one-third yearly vesting over a three year period. As of March 31, 2015, the Company has approximately $112,000 of total unrecognized compensation cost related to unvested options, of which $40,000 is expected to be recognized in remaining 2015, $53,000 in 2016, with the remaining $19,000 in 2017. During the three months ended March 31, 2015, the Company issued a total of 16,075 shares of our Common Stock under our 2003 Plan to our outside directors as compensation for serving on our Board of Directors. Also, an outside director exercised 1,257 options from the 2003 Plan for the purchase of 1,257 shares of the Company’s Common Stock at $2.79 per share. 10 5. Loss Per Share Basic loss per share is calculated based on the weighted-average number of outstanding common shares during the applicable period. Diluted loss per share is based on the weighted-average number of outstanding common shares plus the weighted-average number of potential outstanding common shares. Loss per share is computed separately for each period presented. The diluted loss per share calculations exclude options to purchase approximately 185,800 and 316,800 shares of common stock for the three months ended March 31, 2015 and 2014, respectively, because their effect would have been antidilutive as a result of the net losses recorded in these periods for continuing operations . 6. Long Term Debt Long-term debt consists of the following at March 31, 2015 and December 31, 2014: (Amounts in Thousands) March 31, December 31, Revolving Credit facility dated October 31, 2011, borrowings based upon eligible accounts receivables, subject to monthly borrowing base calculation, variable interest paid monthly at option of prime rate (3.25% at March 31, 2015) plus 2.0% or London Interbank Offer Rate ("LIBOR") plus 3.0%, balance due October 31, 2016. Effective interest rate for the first quarter of 2015 was 3.8%. (1) $ 1,545 $ — Term Loan dated October 31, 2011, payable in equal monthly installments of principal of $190, balance due on October 31, 2016, variable interest paid monthly at option of prime rate plus 2.5% or LIBOR plus 3.5%. Effective interest rate for the first quarter of 2015 was 3.7%. (1) 8,381 8,952 Promissory Note dated February 12, 2013, payable in monthly installments of $10, which includes interest and principal, starting February 28, 2013, interest accrues at annual rate of 6.0%, paid in full on January 30, 2015. (2) — 10 Promissory Note dated August 2, 2013, payable in twelve monthly installments of interest only, starting September 1, 2013 and twenty-four monthly installments of $125 in principal plus accrued interest. Interest accrues at annual rate of 2.99%. (2) (3) 2,010 2,363 Capital lease ( interest at rate of 6.0%) 41 47 11,977 11,372 Less current portion of long-term debt 3,723 3,733 $ 8,254 $ 7,639 (1) Our Revolving Credit facility is collateralized by our accounts receivable and our Term Loan is collateralized by our property, plant, and equipment. (2) Uncollateralized note. (3) Net of debt discount of ($115,000) and ($137,000) for March 31, 2015 and December 31, 2014, respectively. See “Promissory Notes and Installment Agreements” below for additional information. Revolving Credit and Term Loan Agreement The Company entered into an Amended and Restated Revolving Credit, Term Loan and Security Agreement, dated October 31, 2011, (“Loan Agreement”), with PNC Bank, National Association (“PNC”), acting as agent and lender. The Loan Agreement, as amended (“Amended Loan Agreement”), provides us with the following Credit Facility: (a) up to $12,000,000 revolving credit facility (“Revolving Credit”), subject to the amount of borrowings based on a percentage of eligible receivables (as defined) and (b) a term loan (“Term Loan”) of $16,000,000, which requires monthly installments of approximately $190,000 (based on a seven-year amortization). The Amended Loan Agreement terminates as of October 31, 2016, unless sooner terminated. We may terminate the Amended Loan Agreement upon 90 days’ prior written notice and upon payment in full of our obligations under the Amended Loan Agreement. 11 Our Credit Facility with PNC contains certain financial covenants, along with customary representations and warranties. A breach of any of these financial covenants, unless waived by PNC, could result in a default under our Credit Facility allowing our lender to immediately require the repayment of all outstanding debt under our credit facility and terminate all commitments to extend further credit. The Company met its quarterly fixed charge coverage ratio and minimum tangible adjusted net worth requirements in the first quarter of 2015. As of March 31, 2015, the availability under our revolving credit was $3,023,000, based on our eligible receivables and includes an indefinite reduction of borrowing availability of $1,500,000. On July 28, 2014, the Company entered into an amendment to the Amended Loan Agreement which among other things, authorized the Company to use the $3,850,000 insurance settlement proceeds received on June 30, 2014 by our Perma-Fix of South Georgia, Inc. (“PFSG”) subsidiary (which suffered a fire on August 14, 2013 and is included within our discontinued operations) for working capital purposes but placed an indefinite reduction on our borrowing availability by the $1,500,000 as discussed above. Promissory Notes and Installment Agreements On February 12, 2013, the Company entered into an unsecured promissory note (“the new note”) with Timios National Corporation (“TNC”) in the principal amount of approximately $230,000 as a result of a settlement with TNC in connection with certain claims that the Company asserted against TNC for breach of certain representations and covenant subsequent to our acquisition of Safety & Ecology Corporation (“SEC”) from TNC on October 31, 2011. The new note was entered into as a result of the settlement in which a previously issued promissory note (with principal balance of $1,460,000 at February 12, 2013) that the Company entered into with TNC as partial consideration of the purchase price of SEC was cancelled and terminated and replaced with the new note. Final payment of approximately $10,000 on this note was made in January 2015. On August 2, 2013, the Company completed a lending transaction with Messrs. Robert Ferguson (who serves as an advisor to the Company’s Board of Directors) and William Lampson (“collectively, the “Lenders”), whereby the Company borrowed from the Lenders the sum of $3,000,000 pursuant to the terms of a Loan and Security Purchase Agreement and promissory note (the “Loan”) (See payment terms of this promissory note in the table above). In connection with this Loan, the Lenders entered into a Subordination Agreement dated August 2, 2013, with the Company’s Credit Facility lender, whereby the Lenders agreed to subordinate payment under the Loan, and agreed that the Loan will be junior in right of payment to the Credit Facility in the event of default or bankruptcy or other insolvency proceeding by the Company. As consideration for the Company receiving the Loan, the Company issued a Warrant to each Lender to purchase up to 35,000 shares of the Company’s Common Stock at an exercise price based on the closing price of the Company’s Common Stock at the closing of the transaction which was determined to be $2.23. The Warrants are exercisable six months from August 2, 2013 and expire on August 2, 2016. The fair value of the Warrants was estimated to be approximately $59,000 using the Black-Scholes option pricing model. As further consideration for the Loan, the Company also issued an aggregate 90,000 shares of the Company’s Common Stock, with each Lender receiving 45,000 shares. The Company determined the fair value of the 90,000 shares of Common Stock to be approximately $200,000 which was based on the closing price of the stock of $2.23 per share on August 2, 2013. The fair value of the Warrants and Common Stock and the related closing fees incurred from the transaction were recorded as a debt discount, which is being amortized using the effective interest method over the term of the loan as interest expense – financing fees. In the event of default of the promissory note by the Company, the Lenders have the option to receive a cash payment equal to the amount of the unpaid principal balance plus all accrued and unpaid interest (“Payoff Amount”), or the number of whole shares of the Company’s Common Stock equal to the Payoff Amount divided by the closing bid price of the Company’s Common Stock on the date immediately prior to the date of default of the promissory note, as reported by the primary national securities exchange on which the Company’s Common Stock is traded. The maximum number of payoff shares is restricted to less than 20% of the outstanding equity. 12 7. Perma-Fix Medical S.A. On April 4, 2014, the Company completed the acquisition of a controlling interest in a Polish Company, a publicly traded shell company on the NewConnect (alternative share market run by the Warsaw Stock Exchange) in Poland and sold to the Polish shell all of the shares of Perma-Fix Medical Corporation, a Delaware corporation (“PF Medical”) organized by the Company (incorporated in January 2014). PF Medical’s only asset was and is a worldwide license granted by the Company to use, develop and market the new process and technology developed by the Company in the production of Technetium-99 or “Tc-99m” for medical diagnostic applications. Since the acquired shell company (now named as Perma-Fix Medical S.A.) does not meet the definition of a business under ASC 805, “Business Combinations”, the transaction was accounted for as a capital transaction. The primary purpose of PF Medical S.A. (which we own 64%) is to provide a financing vehicle for the development and marketing of its medical isotope (“Tc-99m”) technology used in medical diagnostic testing for potential use throughout the world. During August, 2014, PF Medical S.A. executed stock subscription agreements totaling approximately $2,357,000 for 250,000 shares of its Series E Common Stock to non-U.S. persons in an offshore private placement under Regulation S promulgated under the Securities Act of 1933, as amended (“Securities Act”). In connection with this transaction, as of March 31, 2015, PF Medical S.A. has received approximately $1,545,000 in payment (of which approximately $67,000 was received in the first quarter of 2015) for the 250,000 shares (before deduction for commissions and legal expenses relating to this offering of approximately $242,000). The $67,000 is being held in an escrow account as the proceeds will be used to pay for potential future expenses related to the medical isotope project. The Company has recorded the amount held in escrow as restricted cash on the accompanying Consolidated Balance Sheet. PF Medical S.A. expects to receive the remaining proceeds for the stock subscription receivables by December 2015. The remaining stock subscription receivables are offset against non-controlling interest. If PF Medical S.A. does not receive approximately $592,000 of the remaining stock subscription receivables, which represents approximately 68,181 shares, PF Medical S.A. has the option to have the purchaser of such shares transfer all of its rights, title and interest in such shares to PF Medical S.A. or for PF Medical S.A. be paid for the 68,161 shares with shares in another publicly traded company. 8. Commitments and Contingencies Hazardous Waste In connection with our waste management services, we handle both hazardous and non-hazardous waste, which we transport to our own, or other, facilities for destruction or disposal. As a result of disposing of hazardous substances, in the event any cleanup is required, we could be a potentially responsible party for the costs of the cleanup notwithstanding any absence of fault on our part. Legal Matters In the normal course of conducting our business, we are involved in various litigation. We are not a party to any litigation or governmental proceeding which our management believes could result in any judgments or fines against us that would have a material adverse effect on our financial position, liquidity or results of future operations. Insurance The Company has a 25-year finite risk insurance policy entered into in June 2003 with American International Group, Inc. (“AIG”), which provides financial assurance to the applicable states for our permitted facilities in the event of unforeseen closure. The policy, as amended, provides for a maximum allowable coverage of $39,000,000 and has available capacity to allow for annual inflation and other performance and surety bond requirements. All of the required payments for this finite risk insurance policy, as amended, were made by 2012. As of March 31, 2015, our financial assurance coverage amount under this policy totaled approximately $38,454,000. The Company has recorded $15,435,000 in our sinking fund related to the policy noted above in other long term assets on the accompanying consolidated balance sheets, which includes interest earned of $963,000 on the sinking fund as of March 31, 2015. Interest income for three months ended March 31, 2015, was approximately $6,000. If the Company so elects, AIG is obligated to pay us an amount equal to 100% of the sinking fund account balance in return for complete release of liability from both us and any applicable regulatory agency using this policy as an instrument to comply with financial assurance requirements. 13 In August 2007, the Company entered into a second finite risk insurance policy for our Perma-Fix Northwest Richland, Inc. (“PFNWR”) facility with AIG. The policy provided an initial $7,800,000 of financial assurance coverage with an annual growth rate of 1.5%, which at the end of the four year term policy, provides maximum coverage of $8,200,000. The Company has made all of the required payments on this policy. As of March 31, 2015, the Company has recorded $5,906,000 in our sinking fund related to this policy in other long term assets on the accompanying consolidated balance sheets, which includes interest earned of $206,000 on the sinking fund as of March 31, 2015. Interest income for the three months ended March 31, 2015, was approximately $1,000. This policy is renewed annually at the end of the four year term with a nominal fee for the variance between the coverage requirement and the sinking fund balance. The Company has renewed this policy annually from 2011 to 2014 (with fees ranging from $41,000 to $46,000 annually). All other terms of the policy remain substantially unchanged. Letter of Credits and Bonding Requirements From time to time, we are required to post standby letters of credit and various bonds to support contractual obligations to customers and other obligations, including facility closures. As of March 31, 2015, the total amount of these bonds and letters of credit outstanding was approximately $1,773,000, of which the majority of the amount relates to various bonding requirements. 9 . Discontinued Operations The Company’s discontinued operations consist of all our subsidiaries included in our Industrial Segment: (1) subsidiaries divested in 2011 and prior, (2) two previously closed locations, and (3) our PFSG facility. On August 14, 2013, our PFSG facility incurred fire damage which left it non-operational. The Company carries general liability, pollution, property and business interruption, and workers compensation insurance with a maximum deductible of approximately $300,000. During the second half of 2014, the Company entered into a settlement agreement and release with one of its insurance carriers. In 2014, the Company elected not to rebuild the PFSG facility and is continuing to market PFSG for sale. The Company’s discontinued operations had losses of $223,000 and $266,000 for the three months ended March 31, 2015 and the corresponding period of 2014 (net of taxes of $0 for each period). The losses were primarily due to costs incurred in the administration and continued monitoring of our discontinued operations, primarily for the PFSG site. The Company’s discontinued operations had no revenues for each of the periods noted above. 14 The following table presents the major classes of assets and liabilities of discontinued operations that are classified as held for sale as of March 31, 2015 and December 31, 2014. The held for sale assets and liabilities may differ at the closing of a sale transaction from the reported balances as of March 31, 2015: March 31, December 31, (Amounts in Thousands) Current assets Other assets 5 6 Total current assets 5 6 Long-term assets Property, plant and equipment, net (1) 644 644 Total long-term assets 644 644 Total assets held for sale $ 649 $ 650 Current liabilities Accounts payable $ 883 $ 932 Accrued expenses and other liabilities 202 193 Total current liabilities 1,085 1,125 Total liabilities held for sale $ 1,085 $ 1,125 ( 1) net of accumulated depreciation of $0 for each period presented. The following table presents the major classes of assets and liabilities of discontinued operations that are not held for sale as of March 31, 2015 and December 31, 2014: March 31, December 31, (Amounts in Thousands) Current assets Other assets $ 13 14 Total current assets 13 14 Long-term assets Property, plant and equipment, net (1) 37 37 Total long-term assets 37 37 Total assets not held for sale $ 50 $ 51 Current liabilities Accounts payable $ 33 $ 15 Accrued expenses and other liabilities 281 269 Environmental liabilities 728 728 Total current liabilities 1,042 1,012 Long-term liabilities Closure liabilities 302 302 Environmental liabilities 288 288 Total long-term liabilities 590 590 Total liabilities not held for sale $ 1,632 $ 1,602 net of accumulated depreciation of $10,000 for each period presented. 10 . Operating Segments In accordance with ASC 280, “Segment Reporting”, we define an operating segment as a business activity: (a) from which we may earn revenue and incur expenses; (2) whose operating results are regularly reviewed by the Chief Operating Officer (our Chief Operating Decision Maker) to make decisions about resources to be allocated to the segment and assess its performance; and (3) for which discrete financial information is available. We currently have two reporting segments, Treatment and Services Segments, which are based on a service offering approach. This, however, excludes corporate headquarters, which do not generate revenue, our discontinued operations (see Note 9 – “Discontinued Operations”), and PF Medical S.A, a developmental entity whose primary purpose at this time is the R&D and marketing of medical isotope technology used in the medical diagnostic testing and is not generating any revenues (see Note 7 – “
